                      Case 1:18-cv-09937-JGK Document 8 Filed 11/14/18 Page 1 of 1
Ðocusign Envelope tD:   9õ1   4240t4908-495A-E8E6-3B98B3030F4F




                                                                 EXHIIIIT,À
             UNITED ST,AI'ES DISTRIC:T COURT
             SOUTHERN DISTRICT OF NEW YORK
                                                                          - --   -.x
             DESMOND DF,LGADILLO, an                     individual                :

                                                          Plaintiff,               :

                                                                                   :    Case   N0.: l;18-cv-09937 (JôK)
                                             " againsl   -                         :

                                                                                   :

             CENTURY 21 DEF,A.RTIvTENT STORES LLC, a New                                       STIFULÂTION üF
             Y-ork limited liahility company,
                                                                                   :
                                                                                               DISMISSÂI, \ilITH
                                                                                   :              PRtrJUDICE




                        Plaintiff and Defendant, pursuant to the lrederal Rules of'Civil Procedure, hereby move t{,
             disnriss this action with prejudice , a resolution of all rnåtter$ in dispute having been made
             pursuant to a Confidential Settlement Agreement executed betrveen the parties. Each parfy shall
             bear thcir ôwn âttorneys" f'ees and costs, except äs otherwise agreed to by thÊ parties pursuant to

             th e   Confi denti al Settle¡nent Agrcernent.


             Date:                     1]zan
                                                                                       ,e   I I ßt2,,/,
                                                                           Joshua A. Stein, Esq.
             Javier L.
                                                                           Sbira M. Blank, Ilsq.
                                                                            Maxine A. Â.dams, Ïisq.
             IIAI,¡NLÀlV                                                    EpSTEIN, SECKER & GREAN, P,C.
              I Mead¡¡wlandsPlaza, Suite 200                                ?50 Pa¡k Avc.
             East Rutherfor4 NJ 07t73                                       Ncw York, NY 10177
             E-rnail: jrnerino@dannlaw.com                                  Ë-mail: jstein@ebglaw.cotn
             Phone: (216) 373-0539                                          ?hone; (212) 3514660
             .4.tt a rn ey s fo r F I aint íff                              ,4 tîorn ey s Jb t D efe nda rtt



             SO ORDERET]:

                                                                            fJ.ltc;



             Hon.lohn G. Kocltl
                                                                     l6
